

EXHIBIT 10.4


Foam Manufacturing, Inc.
305 Madison Avenue, Suite 4510
New York, New York 10165


February 14, 2007


[NOTEHOLDER NAME AND ADDRESS]
 
Re:
Amended and Restated Note Purchase Agreement (the “Purchase Agreement”) dated
February 1, 2006, by and among Foam Manufacturing, Inc. (the “Company”), Chicago
Investments, Inc. (“Agent”) and the additional investors named therein (the
“Investors”); Senior Secured Promissory Notes identified in Schedule A hereto
(the “Notes”) made by the Company in favor of [NOTEHOLDER] (the “Lender”); and
Amended and Restated Security Agreement dated as of February 1, 2006, by the
Company in favor of Agent, acting as agent for the Investors (the “Security
Agreement”)



Ladies and Gentlemen:


This letter agreement is to memorialize our agreement concerning the conversion
of all amounts outstanding under the Notes into shares of the common stock
(“Nesco Common Stock”) of Nesco Industries, Inc., the indirect parent of the
Company (“Nesco”).


The Lender acknowledges that Nesco has a strong need to raise capital that will
enable it to restructure its balance sheet and provide working capital for the
recent asset acquisitions by the Company. The Lender further acknowledges that
Nesco is currently negotiating a financing arrangement that will provide it with
the needed capital (the “Financing”). In order to induce the proposed lender to
provide the Financing and to reorganize the outstanding indebtedness of Nesco
and the Company, Nesco and the Company are proposing the conversion to Nesco
Common Stock of the amounts under the Notes. The Lender acknowledges that it is
in the best interest of Lender, as well as the best interest of Nesco and the
Company, that the Company close the Financing. In consideration of the foregoing
and the covenants and agreements of the parties contained in this letter
agreement, Nesco, the Company and the Lender are hereby entering into the
following agreements.


Subject to and contingent on the closing of the Financing (the “Closing”), the
parties agree as follows:


1. The Notes shall cease accruing interest as of January 31, 2007 and,
simultaneously with the Closing, the Company shall pay to Agent for distribution
to the Lender and the Investors an amount equal to $78,723.84 representing all
amounts of interest accrued on the Notes but unpaid to the date of Closing,
which payment shall be made by check or by wire transfer of immediately
available funds (the “Cash Payment”).



--------------------------------------------------------------------------------


2. Notwithstanding anything to the contrary contained in the Purchase Agreement,
the Notes or the Security Agreement, including without limitation, the
provisions of Section 2 of the Purchase Agreement, upon the Closing [$Insert
Amount], representing the full amount of the principal outstanding under the
Notes, shall be automatically be converted into the right to receive [Insert
Number] shares of Nesco Common Stock, at $0.0022 per share, and warrants to
purchase [Insert Number] shares of Nesco Common Stock (the “Warrants”), which
shares of Nesco Common Stock (the “Conversion Shares”) and Warrants shall be
issuable as follows: (a) the Warrants and [Insert Number] shares of Nesco Common
Stock shall be issued to the Lender promptly following the Initial Common Stock
Increase and (b) [Insert Number] shares of Nesco Common Stock shall be issued to
the Lender promptly following the Second Common Stock Increase. For purposes of
this letter agreement, the “Initial Common Stock Increase” shall mean such time
as Nesco has filed with the Secretary of State of Nevada an amendment to Nesco’s
Articles of Incorporation to increase Nesco’s authorized common stock to 400
million shares and the “Second Common Stock Increase” shall mean such time as
Nesco has obtained the approval of its shareholders at a special meeting or
annual meeting to increase Nesco’s shares of common stock in accordance with the
Financing and has filed with the Secretary of State of Nevada an amendment to
Nesco’s Articles of Incorporation to so increase Nesco’s authorized common
stock. The provisions of Section 2 of the Purchase Agreement are hereby waived
by the Lender in connection with the Financing.


3. In connection with the issuance of the Conversion Shares and the Warrants,
the Lender hereby makes the representations and warranties set forth on Schedule
B attached hereto. The Lender understands that Nesco and the Company are relying
on such representations and warranties in connection with the issuance of the
Conversion Shares.


4. Upon receipt by the Agent of the Cash Payment, the security interest granted
to the Lender pursuant to the Security Agreement shall automatically expire and
be deemed released, and the Company shall be permitted to file UCC termination
statements with respect thereto.


5. Upon receipt by Lender of all of the Conversion Shares and the Warrant, the
Notes shall be cancelled and Lender shall, automatically and without further
action of the parties, release Nesco, the Company and their respective officers,
directors, employees and agents, and each of its successors and assigns from all
causes of action, debts, contracts, demands and claims of every kind and nature,
whether known or unknown and whether in law or in equity, that the Lender had,
now have, or hereafter can, shall or may have with respect to the Notes, the
Security Agreement or the Purchase Agreement.


Each of the foregoing agreements set forth in paragraphs 1 through 5, inclusive,
of this letter agreement are expressly made subject to the Closing, and none of
such agreements shall be effective unless and until such time as the Closing
occurs. If the Closing has not occurred on or prior to February 28, 2007, this
letter agreement shall automatically terminate and shall be of no further force
and effect, and neither the Company nor the Lender shall have any obligations to
the other hereunder.


2

--------------------------------------------------------------------------------


Nothing in this letter agreement shall be construed as an admission of any
liability by any of the parties or as a release of any claim or obligation other
than as specifically set forth above.


This letter agreement is binding upon and shall inure to the benefit of the
parties hereto and their respective heirs, successors and assigns. No persons
other than Nesco, the Company and the Lender are intended to be benefited by
this letter agreement or to have rights hereunder as third-party beneficiaries
or otherwise.


This letter agreement shall be deemed to be a contract made under, and to be
construed in accordance with, the laws of the State of New York, without giving
effect to conflicts of law.


If any provision of this letter agreement is held to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not
invalidate this letter agreement as a whole, but rather this letter agreement
shall be construed as though it did not contain the particular provision held to
be invalid, illegal or unenforceable and the rights and obligations of the
parties hereto shall be construed and enforced only to such extent as may be
permitted by applicable law.


This letter agreement may be executed by the parties in one or more
counterparts, each of which will be deemed an original but all of which will
constitute one and the same instrument.


If the foregoing accurately memorializes our agreement to settle the matters
described above, please sign below.


Very truly yours,


Nesco Industries, Inc.




By________________________
Matthew Harriton
President and CEO


Foam Manufacturing, Inc.




By________________________
Matthew Harriton
President and CEO




AGREED AND ACCEPTED:


[NOTEHOLDER]




By_______________________________
Its_______________________________




3

--------------------------------------------------------------------------------



Schedule A


Notes




--------------------------------------------------------------------------------



Schedule B


Representations and Warranties


1.1.  Purchase Entirely for Own Account. Each Note purchased by Lender was, and
the Conversion Shares and the Warrants to be issued in connection therewith will
be, acquired for investment for Lender’s own account and not with a view to the
resale or distribution of any part thereof. Lender represents that it has full
power and authority to enter into this Agreement.
 
1.2.  Disclosure of Information. Lender acknowledges that it has received all
the information that it has requested relating to Nesco and the Company and
conversion of the Notes (the “Disclosure Materials”). Lender further represents
that it has had an opportunity to ask questions and receive answers from Nesco
and the Company regarding the terms and conditions of the issuance of the
Conversion Shares and the Warrants.
 
1.3.  Accredited Investor. Lender is an “accredited investor” within the meaning
of Rule 501 of Regulation D of the Securities and Exchange Commission as
presently in effect.
 
1.4.  Restricted Securities. Lender understands that the Conversion Shares and
the Warrants are characterized as “restricted securities” under the federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering, and that under such laws and
applicable regulations such securities may be resold without registration under
the Act only in certain limited circumstances.
 



--------------------------------------------------------------------------------

